Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Stephanie Tinsley (Reg. No. 72,621) on 3/2/2022.


The application has been amended as follows:










26. (Previously Presented) A method comprising: 
receiving, from a base station at a user equipment (UE), measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the UE to perform measurements on an unlicensed frequency band; 
performing measurements, at the UE, on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band; 
transmitting, from the UE to the base station, measurement results, wherein the measurement results include the RSSI values;
receiving, from the base station at the UE, resource information indicating assigned resources of the unlicensed frequency band for communication between the base station and the UE;
receiving, from the base station at the UE, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band;
in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;

receiving, from the base station at the UE, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; 
in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 
in response to determining from the second monitoring that the unlicensed frequency band is not in use, transmitting the second signal to the base station using the assigned resources of the unlicensed frequency band.

27.	(Previously Presented) The method of claim 26, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.

28.	(Previously Presented) A user equipment (UE) comprising:
	a transceiver configured to receive, from a base station, measurement configuration information via a licensed frequency band, wherein the measurement configuration information 
	a controller configured to:
perform measurements on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band,
wherein the transceiver is further configured to:
transmit, to the base station, measurement results, wherein the measurement results include the RSSI values, 
receive, from the base station, resource information indicating resources of the unlicensed frequency band for communication between the base station and the UE, 
receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band,
in response to receipt of the first information, execute the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;
in response to a determination from the first monitoring that the unlicensed frequency band is not is use, transmitting the first signal to the base station using the resources of the unlicensed frequency band;

in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 
in response to a determination from the second monitoring that the unlicensed frequency band is not in use, transmit the second signal to the base station using the resources of the unlicensed frequency band.

29. 	(Previously Presented) The UE of claim 28, wherein the first monitoring and the second monitoring measure the characteristic in accordance to the same radio access technology.

30.	(Previously Presented) A base station comprising:
a transceiver configured to:
transmit to a user equipment (UE) measurement configuration information via a licensed frequency band, wherein the measurement configuration information is 
receive measurement results from the UE, wherein the measurement results include Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band; and
wherein the transceiver is further configured to:
transmit, to the UE, resource information indicating assigned resources of the unlicensed frequency band for communication between the base station and the UE,
transmit, to the UE, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band, and
receive, from the UE, the first signal within the unlicensed frequency band, the first signal transmitted by the UE by at least executing the first monitoring mode before transmitting the first signal using the assigned resources,
transmit, to the UE, second information designating a second mode as the mode of determining whether the UE transmits a second signal in the unlicensed frequency band,
receive, from the UE, the second signal within the unlicensed frequency band, the second signal transmitted by the UE by at least executing the second monitoring mode before transmitting the second signal using the assigned resources, wherein: 
the first monitoring mode comprises the UE monitoring the unlicensed 
frequency band to check whether the unlicensed frequency band is in use, and


31. 	(Previously Presented) The base station of claim 30, wherein the first monitoring mode and the second monitoring mode measure the characteristic in accordance to the same radio access technology.

32.	(Previously Presented) An apparatus for controlling a user equipment (UE), the apparatus comprising:
	a memory; and 
a controller, configured to cause the user equipment to:
		receive, from a base station, measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the user equipment to perform measurements on an unlicensed frequency band; 
		perform measurements on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band;

receive, from the base station, resource information indicating resources of the unlicensed frequency band for communication with the UE;
receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band;
in response to receipt of the first information, execute the first monitoring mode to perform to determine whether the unlicensed frequency band is in use;
in response to a determination from the first monitoring mode that the unlicensed frequency band is not in use, transmit the first signal to the base station using the resources of the unlicensed frequency band;
receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band; 
in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring mode of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring mode, the first monitoring mode and the second monitoring mode measuring the same characteristics of the unlicensed frequency band; and 


33. (Canceled).

34. (Canceled).

35. (Previously Presented) The method of claim 26, wherein the assigned resources are at least partially determined based on the measurement results.

36. (Previously Presented) A user equipment (UE) comprising:
	a transceiver configured to receive, from a base station, measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the user equipment to perform measurements on an unlicensed frequency band; and
	a controller configured to:
perform measurements on the unlicensed frequency band in response to receiving the measurement configuration information from the base station, wherein the measurements include at least a measurement of Received Signal Strength Indicator (RSSI) values of the unlicensed frequency band,
wherein the transceiver is further configured to:
transmit, to the base station, measurement results including the RSSI values, 

receive, from the base station, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits the first signal in the unlicensed frequency band to the base station,
in response to receipt of the first information, execute the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;
in response to a determination from the first monitoring that the unlicensed frequency band is not is use, transmit the first signal comprising first data to the base station using the assigned resources of the unlicensed frequency band;
receive, from the base station, second information designating a second monitoring mode as the designated monitoring mode of determining whether the UE transmits a second signal in the unlicensed frequency band to the base station; 
in response to receipt of the second information and before transmission by the UE of any signal in the unlicensed frequency band, execute the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring without transmitting any signal in the unlicensed frequency band, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 


37. (Previously Presented) A method comprising: 
receiving, from a base station at a user equipment (UE), measurement configuration information via a licensed frequency band, wherein the measurement configuration information is information to instruct the UE to perform measurements on an unlicensed frequency band; 
receiving, from the base station at the UE, resource information indicating assigned resources of the unlicensed frequency band for transmitting a first signal and a second signal to the base station, the resource information based on Received Signal Strength Indicator (RSSI) values of measurement results performed by the UE in accordance with the measurement configuration information;
receiving, from the base station at the UE, first information designating a first monitoring mode as a designated monitoring mode of determining whether the UE transmits a first signal in the unlicensed frequency band;
in response to receiving the first information, executing the first monitoring mode to perform first monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use;
in response to determining from the first monitoring that the unlicensed frequency band is not in use, transmitting the first signal including first data to the base station using the assigned resources of the unlicensed frequency band;

in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring performed without transmitting any signal in the unlicensed frequency band, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the first monitoring and the second monitoring measuring the same characteristics of the unlicensed frequency band; and 
in response to determining from the second monitoring that the unlicensed frequency band is not in use, transmitting the second signal including second data to the base station using the assigned resources of the unlicensed frequency band.

38. (Previously Presented) The method of claim 26, wherein:
the measurement configuration information comprises information instructing the UE to perform measurements on the unlicensed frequency band at a measurement periodicity and for a measurement time period and specifying the measurement periodicity and measurement time period for RSSI measurements; and
 	the measurements include at least measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

39. (Previously Presented) The UE of claim 28, wherein:

 	the measurements include at least measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

40. (Previously Presented) The base station of claim 30, wherein:
the measurement configuration information comprises information instructing the UE to perform measurements on the unlicensed frequency band at a measurement periodicity and for a measurement time period and specifying the measurement periodicity and measurement time period for RSSI measurements; and
 	the measurements results include at least measurement results of measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

41. (Previously Presented) The apparatus of claim 32, wherein:
the measurement configuration information comprises information instructing the UE to perform measurements on the unlicensed frequency band at a measurement periodicity and for a measurement time period and specifying the measurement periodicity and measurement time period for RSSI measurements; and
 	the measurements include at least measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

42. (Previously Presented) The UE of claim 36, wherein:
the measurement configuration information comprises information instructing the UE to perform measurements on the unlicensed frequency band at a measurement periodicity and for a measurement time period and specifying the measurement periodicity and measurement time period for RSSI measurements; and
 	the measurements include at least measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

43. (Previously Presented) The method of claim 37, wherein:
the measurement configuration information comprises information instructing the UE to perform measurements on the unlicensed frequency band at a measurement periodicity and for a measurement time period and specifying the measurement periodicity and measurement time period for RSSI measurements; and
 	the measurements results include at least measurement results of measurements of RSSI values of the unlicensed frequency band at the measurement periodicity and for the measurement time period.

	44. (Previously Presented) The method of claim 43, wherein the UE performs the measurements during an observation period greater than two hours before receiving the resource information.



Allowable Subject Matter
3.	Claims 26-32 and 35-44 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a method and communication devices for assigning unused communication resources in an unlicensed frequency band equipment operating in a licensed frequency band. 
Applicant’s independent claim 26 recites, inter alia, a method for receiving, from a base station at a user equipment (UE), measurement configuration information via a licensed frequency band, with a structure as defined in the specification (pages 14 – 24) including: “in response to receiving the second information and before transmitting any signal in the unlicensed frequency band, executing the second monitoring mode to perform second monitoring of the unlicensed frequency band to determine whether the unlicensed frequency band is in use, the second monitoring of the unlicensed frequency band comprising reduced sensing of the unlicensed frequency band as compared to the first monitoring, the second monitoring performed without transmitting any signal in the unlicensed frequency band”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Applicant’s independent claim 26 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mason et al (US. Pub. No. 2013/0338855 A1) discloses a method for presenting fleet vehicle operation information in standardized forms.  
Bertagna et al. (US. Pub. No. 2012/0202519 A1) discloses a system for tracking and monitoring tracking devices. 
Luebke (US. Pub. No. 2008/0112340 A1) discloses a method for dynamic channel selection for a wireless communication network.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413